Citation Nr: 1334518	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for respiratory disability, other than sleep apnea, manifested by shortness of breath, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.   

2.  Entitlement to service connection for skin disability, manifested by rashes and lesions, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for sleep apnea, claimed as secondary to posttraumatic stress disorder.  

4.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome.

5.  Entitlement to a disability rating in excess of 10 percent for hypertension. 

6.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia with gastroenteritis. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

An October 2009 VA examination report raises the issue of entitlement to service connection for atrial fibrillation with palpitations secondary to hypertension.  This issue has not been adjudicated by the originating agency.  As such, the Board does not have jurisdiction over the issue, and it is referred to the originating agency for appropriate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The respiratory issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the decision below.





FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations from September 1990 to April 1991.

2.  Other than sleep apnea (addressed in the below REMAND), no respiratory disorder present during the period of this claim is etiologically related to the Veteran's active service or due to an undiagnosed illness or medically unexplained multisystem illness.

3.  The Veteran's symptom of shortness of breath is related to his cardiovascular disabilities. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, other than sleep apnea, manifested by shortness of breath, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2007, prior to the initial adjudication of the claim.

Regarding VA's duty to assist, the Veteran's service treatment records are of record.  All appropriate development to obtain pertinent VA and private outpatient treatment records has been completed.  In addition, the Veteran has been afforded an appropriate VA examination.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that the originating agency has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim of entitlement.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, including signs or symptoms involving the respiratory system.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for his symptom of shortness of breath as a result of his service in Southwest Asia, where he was exposed to toxic smoke, soot of burning oil fields, and other chemical releases.  

The Veteran's service personnel records confirm that he had active service in the Southwest Asia theater of operations from September 1990 to April 1991; however, his service treatment records, to include the record of an April 1992 separation physical examination, are silent for any indication of the presence of a respiratory disorder.

In January 2007, the Veteran initiated a claim for service connection for a respiratory disorder.  In connection with such claim, the Veteran underwent a VA Persian Gulf examination in December 2007.  At the time of examination, the Veteran reported several health issues to include sleep apnea; however, he denied any additional respiratory problems, to include dyspnea and hemoptysis.  Following the examination and review of the claims file, the examiner diagnosed sleep apnea.  The examiner did not diagnose any additional respiratory disorder.  

A November 2007 VA cardiology treatment record notes the Veteran returned for a follow-up visit.  The Veteran's history of hypertension and paroxysmal atrial fibrillation were noted.  At the time, the Veteran denied shortness of breath.  A respiratory disorder was not diagnosed.  The assessment was paroxysmal atrial fibrillation, hypertension, and hyperlipidemia.  

A VA cardiology treatment record dated in March 2008 notes the Veteran's complaint of shortness of breath associated with rapid heartbeat and tightness of chest.  The assessment was atrial fibrillation.  Some evidence of ischemia was noted at that time.

The report of an October 2009 VA examination notes the Veteran's complaints of shortness of breath.  The assessment included hypertension and atrial fibrillation with palpitations secondary to hypertension.   

Later evidence confirms that the Veteran has coronary artery disease.  

The first post-service medical record indicating a complaint of shortness of breath is dated in March 2008.  Although the Veteran has complained of shortness of breath, this symptom has been found to be related to his cardiovascular disease.  Therefore, service connection for a respiratory disability, other than sleep apnea, manifested by shortness of breath, as due to undiagnosed illness or medically unexplained chronic multisymptom illness is not warranted.  Furthermore, service connection is already in effect for coronary artery disease.  

Additionally, the service medical records are absent for any complaint, treatment, or diagnosis of shortness of breath, or any other respiratory complaint during service.  There is also no competent medical evidence that a disability manifested by shortness of breath, other than the already service-connected coronary artery disease, is etiologically related to any other incident of the Veteran's military service.  Accordingly, service connection for respiratory disability, other than sleep apnea, manifested by shortness of breath is also not warranted on a direct basis.  

In reaching this decision, the Board has considered the Veteran's contentions that he has experienced shortness of breath since service.  While the Veteran is certainly competent to assert this, as a lay person, he is not competent to attribute chronic shortness of breath to a particular disorder, an undiagnosed illness, a medically unexplained multisymptom illness, or to various exposures during his Persian Gulf service.

Accordingly, the Board must conclude that service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for respiratory disability, other than sleep apnea, manifested by shortness of breath, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied. 


REMAND

Additional development is required before the remaining issues on appeal are adjudicated.  

Regarding the issue of entitlement to service connection for a skin disability, manifested by rashes and lesions, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, the Veteran contends that he has experienced intermittent rashes since his service in Desert Storm.  In this regard, service treatment records include a January 1979 record that notes a provisional diagnosis of nevus on the right lower leg.  A May 1984 record notes the presence of skin lesions and diagnoses of dermatofibroma of the right lateral and medial leg.  A February 1985 record notes diagnoses of dermatofibroma of the left leg and intradermal nevus of the neck.  The April 1992 separation physical examination was negative for evidence of a skin disorder.     

Post-service VA outpatient treatment records include a record dated in February 1995 that notes the Veteran's complaint of intermittent rashes on his chest since 1993.  Records dated in June 2006 note the Veteran's complaints of itchy lesions on his right upper back and right shoulder for the past year.  An October 2006 record indicates that the Veteran had a painful lesion on the right shoulder that had increased in size over the past year.  The Veteran underwent a VA Persian Gulf examination in December 2007, during which he reported skin rashes with red spots and lesions since 1991; however, an objective examination of the skin was not performed.     

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of the Veteran's complaints of intermittent rashes since his service in Desert Storm, the in-service diagnoses of nevus and dermatofibroma, as well as the post-service treatment records demonstrating undiagnosed skin lesions, the Board finds that the Veteran must be afforded a VA examination that addresses the etiology of his skin abnormalities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's claim of entitlement to service connection for sleep apnea as secondary to posttraumatic stress disorder (PTSD), in April 2009, a VA examiner reviewed the claims file and noted the Veteran's July 2007 diagnosis of sleep apnea per VA sleep study.  The examiner further noted that the Veteran's VA outpatient treatment records indicate two components of sleep disturbance, to include one cause due to PTSD as a result of recurrent distressing dreams, and the second cause due to mallapanti.  The examiner concluded that the Veteran's sleep apnea was not related to his PTSD, but due to mallapanti aggravated by obesity.    

The Board finds the April 2009 VA examiner's opinion inadequate for purposes of adjudicating the appeal, as the examiner did not provide any rationale for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  As such, the Veteran must be afforded a VA examination to determine whether any sleep apnea disorder present during the period of the claim was caused or permanently worsened by the Veteran's service-connected PTSD disorder.  See McLendon, 20 Vet. App. 79, 83 (2006).

With respect to the rating claims, the Veteran was last afforded a VA examination for his irritable bowel syndrome (IBS) in December 2007, for his hiatal hernia with gastroenteritis disability in April 2008, and for his hypertension disability in November 2008.  He contends that his disabilities have gotten worse since that time; specifically, he stated that his medication has been increased for such disabilities.  Moreover, he reported that regarding his IBS, he experienced constant distress, to include diarrhea and constipation.  Similarly, with respect to his hiatal hernia with gastroenteritis, he asserted that he experienced recurrent regurgitation and chest pain.  Finally, regarding hypertension, even with the increased medication, he indicated that his blood pressure was consistently above 150/80 every day.   

In light of the Veteran's credible statements that his disability picture has worsened since his last examinations, examinations must be afforded to accurately assess his current level of IBS disability, hiatal hernia with gastroenteritis disability, and hypertension disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, in April 2010 and May 2011, the Veteran reported that he continued to seek ongoing treatment for his IBS, hiatal hernia with gastroenteritis, and hypertension disabilities at the VA Medical Center (VAMC) in Temple, Texas.  The record contains VA outpatient treatment records through February 2010.  Given that the VA treatment records are relevant to the issues on appeal, the originating agency must attempt to obtain records from February 2010 to the present.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA outpatient treatment records from the VA Medical Center in Temple, Texas from February 2010 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of any skin disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should identify all skin disorders or abnormalities present during the period of the claim.

The examiner should state which, if any, of the identified disorders or abnormalities are attributable to a known clinical diagnosis.

With respect to each skin disorder or abnormality attributable to a known clinical diagnosis, the examiner should state an opinion as to whether there is a 50 percent or better probability that the diagnosed disorder is related to the Veteran's active military service. 

If there are any skin abnormalities or disorders that are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.  In such instances, the examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms and/or abnormalities that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed to a known clinical diagnosis and which, if any, cannot be attributed to a known clinical diagnosis.  For each diagnosed condition, the examiner should render an opinion as to whether it is as least as likely as not that such disability is etiologically related to the Veteran's active military service.

In providing the requested opinions, the examiner is requested to comment on the Veteran's service treatment records, to include a January 1979 record that notes a provisional diagnosis of nevus on the right lower leg; a May 1984 record that notes skin lesions and diagnoses of  dermatofibroma of the right lateral and medial leg; and a February 1985 record that notes diagnoses of dermatofibroma of the left leg and intradermal nevus of the neck.  

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why. 

3.  The RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of any sleep disorder, to include sleep apnea, present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any studies and tests deemed to be necessary should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should offer an opinion with respect to any sleep disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's posttraumatic stress disorder.  

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why. 

4.  The RO or the AMC should afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected irritable bowel syndrome.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner in conjunction with the examination.  

Any studies and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

5.  The RO or the AMC should afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected  hypertension.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner in conjunction with the examination.  

Any indicated studies, and tests should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

6.  The RO or the AMC should afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected hiatal hernia with gastroenteritis disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner in conjunction with the examination.  

Any indicated studies and tests should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

7.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

8.  The RO or the AMC should also undertake any other development it determines to be warranted.

9.  Thereafter, the RO or the AMC should adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


